Title: Report on the Petition of James Read, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Memorial of James Read by an order of the House of Representatives of the 29th. of April 1790, thereupon respectfully reports.
That the facts stated by the memorialist are understood to be true.
That the paper No. 2 herewith is a true Copy of a report made on the Subject to Congress by the late Board of Treasury upon a former Application.
That the ground of the said report rejecting the claim of additional compensation to the Memorialist, for discharging the duties of Paymaster, whilst acting as Secretary to the Agent of Marine, and admitting the Claim for Expences, in removing the Books and papers of his Office from Bordentown to Baltimore appears under all the Circumstances of the Case to be good and equitable.
Conformably to these ideas, it will, in the Opinion of the Secretary, be right, to allow the Claim for expences, it being not barred by any Act of Limitation; and to authorize the Accounting Officers of the Treasury to make a Settlement of those objects with the Memorialist.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

